F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           MAY 30 2001
                              FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    LINA ZHUANG,

                  Plaintiff-Appellant,

    v.                                                    No. 00-1399
                                                    (D.C. No. 97-WM-2724)
    J.D. EDWARDS & COMPANY,                                (D. Colo.)

                  Defendant-Appellee.


                              ORDER AND JUDGMENT          *




Before SEYMOUR , BRORBY , and BRISCOE , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

         Appellant Lina Zhuang is an Asian female who worked for ten months in

1995 and 1996 as a Chinese translator for appellee J.D. Edwards & Company.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Appellant was hired at will to work on temporary translation projects, and was

recommended for the next available full-time position. When she did not get a

full-time position, she did not return to work. Her suit alleged unlawful

discrimination and retaliation under Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e through § 2000e-17; breach of an implied contract; and failure

to pay overtime in violation of the Fair Labor Standards Act of 1938 (FLSA),

29 U.S.C. §§ 201-219.

       The district court granted summary judgment in favor of appellee on

appellant’s discrimination, retaliation, and breach of contract claims. It entered

judgment for her on her FLSA claim in the amount of $2,772.20. Appellant,

representing herself, appeals from the grant of summary judgment in favor of

appellee. In a paper styled “Motion To Correct Designations Of Order And

Judgment Being Appealed And To Be Reviewed,” appellant seeks to amend her

notice of appeal to specify her intent to appeal from two orders that preceded the

district court’s final, amended judgment of September 5, 2000. The motion is

untimely. See Fed. R. App. P. 4(a)(1)(A). Moreover, “[a] notice of appeal that

names the final judgment is sufficient to support review of all earlier orders that

merge in the final judgment under the general rule that appeal from a final

judgment supports review of all earlier interlocutory orders.”   Cole v. Ruidoso

Mun. Sch. , 43 F.3d 1373, 1382 n.7 (10th Cir. 1994) (quotation omitted). Because


                                            -2-
appellant’s notice of appeal named the district court’s amended judgment, her

motion to correct designations is denied as moot.

      We have jurisdiction under 28 U.S.C. § 1291. We review the grant of

summary judgment de novo, using the same standard as the district court.     Watson

ex rel. Watson v. Beckel , 242 F.3d 1237, 1239 (10th Cir. 2001). Summary

judgment is appropriate “if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” Fed. R. Civ. P. 56(c).

      Appellant expressed concern that the court allowed appellee to borrow the

original record on appeal in her “Opposition To Appellee’s Action And Response

To Its Request,” filed on December 13, 2000, and her “Motion For Relief From

Order” and “Request For Review Of Record On Appeal,” both filed on April 2,

2001. We have carefully examined the record on appeal and find that it is

complete and there is no indication that appellee made any alterations to it.

Appellant’s motions related to this question are therefore denied as moot.

      In response to appellee’s motion, we strike appellant’s “Motion To Dismiss

Appellee’s Brief And Motion To Impose Sanctions” filed on February 6, 2001.

Appellant’s motion is thirty-seven pages long (not including attachments),

addresses the merits of the case, and has the appearance of an oversized reply


                                          -3-
brief. We therefore view appellant’s motion as an attempt to circumvent this

court’s February 1, 2001 order restating that appellant’s request to file an

oversized reply brief was denied and that her reply brief, not to exceed fifteen

pages, was due no later than February 2, 2001. Appellant’s complaint about the

procedural operations of this court expressed in her “Urgent Motion For Order

Inquiring From Circuit Judges Murphy And Porfilio” filed on January 31, 2001, is

without merit and the motion is denied.

      We have carefully considered appellant’s arguments in light of the parties’

briefs and the record on appeal. We find no error, and affirm for substantially the

same reasons as those set forth in the district court’s June 25, 1999 order.

      Appellee’s “Motion To Strike ‘Appellant’s Motion To Dismiss Appellee’s

Brief And Motion To Impose Sanctions’” is granted. Appellant’s outstanding

motions are denied. The judgment of the United States District Court for the

District of Colorado is AFFIRMED.



                                                     Entered for the Court


                                                     Wade Brorby
                                                     Circuit Judge




                                          -4-